UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-32475 ASTRATA GROUP INCORPORATED (Name of small business issuer in its charter) NEVADA 84-1408762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 950 South Coast Dr., Suite 265, Costa Mesa, California 92626 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (714) 641-1512 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Checkwhether the Issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of September 28, 2007: 25,629,891 Transitional Small Business Disclosure Format (Check One):Yes [] No [X] TABLE OF CONTENTS Page Part I - Financial Information Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheet as of August 31, 2007 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended August 31, 2007 and 2006 F-2 Condensed Consolidated Statements of Cash Flows for the six months ended August 31, 2007 and 2006 F-3 Notes to Condensed Consolidated Financial Statements F-4 Item 2 Management's Discussion and Analysis or Plan of Operation 1 Item 3 Controls and Procedures 10 Part II - Other Information Item 1 Legal Proceedings 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 6 Exhibits 12 i PART I – FINANCIAL INFORMATION Item 1:Condensed Consolidated Financial Statements (Unaudited) These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission (the “SEC”) instructions to Form 10-QSB.In the opinion of management, all adjustments considered necessary for a fair presentation, which (except where stated otherwise) consisted only of normal recurring adjustments, have been included.Operating results for the interim period ended August 31, 2007 are not necessarily indicative of the results anticipated for the entire fiscal year ending February 28, 2008.This report should be read in conjunction with the Company’s February 28, 2007 annual report on Form 10-KSB filed with the SEC on May 30, 2007. ii ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET UNAUDITED August 31, 2007 ASSETS Current Assets: Cash and cash equivalents $ 932,437 Trade and other receivables, net 2,516,229 Inventories 201,438 Other assets 342,079 Discontinued operations - current assets 95,023 Total current assets 4,087,206 Property and equipment, net 689,618 Certificate of deposit-restricted 412,987 Goodwill 300,000 Discontinued operations - other assets 69,666 Total assets $ 5,559,477 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 5,748,586 Salaries and benefits payable to officers and directors 2,075,394 Registration rights penalties 560,711 Interest payable 849,894 Income taxes and related penalties payable 508,306 Notes payable to stockholders 1,884,000 Advances from stockholders 57,184 Discontinued operations - current liabilities 244,831 Current portion of long-term liabilities 1,386,533 Billings in excess of costs and estimated earnings on uncompleted contract 2,513,240 Other current liabilities 384,604 Total current liabilities 16,213,283 Long-term liabilities 12,583 Total liabilities 16,225,866 Minority interest 40,114 Commitments and contingencies Stockholders' deficit Preferred stock, Series A convertible, $0.0001 par value, 10,000,000 shares authorized, 2,800,000 shares issued and outstanding with a liquidation preference of $2,800,000 280 Common stock, $0.0001 par value, 100,000,000 shares authorized, 28,901,315 shares issued and 25,629,891 shares outstanding 2,564 Additional paid-in-capital, net 32,514,957 Accumulated deficit (42,756,789 ) Accumulated other comprehensive loss (467,515 ) Total stockholders' deficit (10,706,503 ) Total liabilities and stockholders' deficit $ 5,559,477 See accompanying notes to these condensed consolidated financial statements. F-1 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2007 AND 2006 (UNAUDITED) THREE MONTHS SIX MONTHS 2007 2006 2007 2006 Net sales $ 1,615,133 $ 912,868 $ 2,620,801 $ 1,339,206 Cost of goods sold 893,382 670,888 1,413,485 975,576 Gross profit 721,751 241,980 1,207,316 363,630 Other selling, general and administrative expenses 2,083,044 1,696,873 5,707,380 3,237,889 Research and development - Stock-based compensation 205,270 265,238 418,199 728,946 Operating loss (1,566,563 ) (1,720,131 ) (4,918,263 ) (3,603,205 ) Other income (expense): Interest expense (121,358 ) (206,699 ) (214,807 ) (435,589 ) Change in fair value of derivative warrant liability - 22,000 - 306,996 Loss on sale of assets - (2,346 ) - (2,346 ) Other income 55 32,789 1,637 33,105 Total other income (expense) (121,303 ) (154,256 ) (213,170 ) (97,834 ) Loss before minority interest and provision for income taxes (1,687,866 ) (1,874,387 ) (5,131,433 ) (3,701,039 ) Income tax provision - - 500,000 - Loss before minority interest (1,687,866 ) (1,874,387 ) (5,631,433 ) (3,701,039 ) Minority interest - 335 - - Equity in net loss of affiliate - (7,067 ) - (18,828 ) Loss from continuing operations (1,687,866 ) (1,881,119 ) (5,631,433 ) (3,719,867 ) Gain (Loss) on discontinued operations, net of tax (78 ) 1,420,370 (170,085 ) 489,196 Net loss $ (1,687,944 ) $ (460,749 ) $ (5,801,518 ) $ (3,230,671 ) Net loss from continuing operations applicable to common stockholders consists of the following: Net loss from continuing operations $ (1,687,866 ) $ (1,881,119 ) $ (5,631,433 ) $ (3,719,867 ) Cumulative undeclared dividends on preferred stock (56,000 ) - (112,000 ) - Net loss from continuing operations applicable to common stockholders $ (1,743,866 ) $ (1,881,119 ) $ (5,743,433 ) $ (3,719,867 ) Comprehensive loss and its components consist of the following: Net loss $ (1,687,944 ) $ (460,749 ) $ (5,801,518 ) $ (3,230,671 ) Foreign currency translation adjustment, net of tax (141,834 ) 50,843 (467,515 ) (32,677 ) Comprehensive loss $ (1,829,778 ) $ (409,906 ) $ (6,269,033 ) $ (3,263,348 ) Basic and diluted earnings (loss) per common share: Continuing operations applicable to common stockholders $ (0.07 ) $ (0.14 ) $ (0.24 ) $ (0.29 ) Discontinued operations - 0.11 (0.01 ) 0.04 $ (0.07 ) $ (0.03 ) $ (0.25 ) $ (0.25 ) Weighted average common shares outstanding: Basic and diluted 23,406,905 13,080,970 23,168,760 12,920,103 See accompanying notes to these condensed consolidated financial statements. F-2 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 2007 2006 (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (5,801,518 ) $ (3,230,671 ) Adjustments to reconcile net loss to net cash used in operating activities Gain on sale of property and equipment - (7,394 ) Gain on forgiveness of debt - (332,691 ) Depreciation and amortization 193,138 266,270 Gain on disposal transactions relating to discontinued operations (59,386 ) (1,810,098 ) Loss on early termination of lease - 101,886 Amortization of deferred compensation cost - 200,250 Deferred financing costs and debt discount - (58,383 ) Issuance of common stock for services - 38,252 Stock-based compensation 2,303,359 728,945 Equity in net loss (earnings) of affiliate - 18,828 Minority interest - (6,535 ) Unrealized foreign currency exchange gain - (16,922 ) Changes in operating assets and liabilities: Accounts receivable (1,619,774 ) 2,635,709 Inventories (83,269 ) 2,857,494 Billings in excess of costs and estimated earnings on uncompleted contract 2,513,240 - Other assets 449,021 139,222 Accounts payable and accrued liabilities 2,365,640 (1,265,163 ) Taxes and related penalties payable 493,420 6,401 Deferred tax liability - (14,893 ) Net cash provided by operating activities $ 753,871 $ 250,507 CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment (308,435 ) 50,501 Proceeds from sale of assets - 36,978 Investment in affiliates 11,741 (135,491 ) Certificate of deposit-restricted (412,987 ) (47,592 ) Net cash used in investing activities (709,681 ) (95,604 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term liabilities (12,158 ) (279,298 ) Proceeds from notes payable 179,323 - Lines of credit, net - (1,149,790 ) Proceeds from advances to stockholders - 731,017 Proceeds from warrants exercised for common stock 1,000,000 - Net cash provided by financing activities 1,167,165 (698,071 ) Effect of foreign currency exchange rate changes on cash and cash equivalents (458,289 ) 178,116 Net increase (decrease) in cash and cash equivalents 753,066 (365,052 ) Cash and cash equivalents at beginning of period 179,371 436,532 Cash and cash equivalents at end of period $ 932,437 $ 71,480 See the accompanying notes for information on non-cash investing and financing activities. See accompanying notes to these condensed consolidated financial statements. F-3 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 1. ORGANIZATION, NATURE OF OPERATIONS, AND LIQUIDITY/GOING CONCERN CONSIDERATIONS Organization Astrata Group Incorporated (“Astrata,” or “Astrata Group”) and subsidiaries (sometimes hereafter collectively referred to as the “Company,” “we,” and “our”) currently operate exclusively in the Telematics sector of the Global Positioning System (“GPS”) industry. Telematics comprises the remote monitoring of assets in real-time (including tracking and tracing) whereby location, time and sensor status are communicated. Our products are deployed into diverse markets, including those described in “Nature of Operations” below Nature of Operations As noted above, we operate in the Telematics sector of the GPS industry. Our expertise is focused on advanced location-based IT products and services that combine positioning, wireless communications, and information technologies, which add measurable value to location–based information. We provide advanced positioning products, as well as monitoring and airtime services to commercial and governmental entities in a number of markets including homeland security, public safety, transportation, surveying, utility, construction, mining, and agriculture. Telematics products often focus on people and assets in hostile and demanding environments such as monitoring the movement of hazardous materials for homeland security purposes. This business also addresses the market for fleet management, workforce management, remote asset management and tracking, and emergency services by providing hardware for GPS information and data collection, as well as the software needed to access and analyze the data through the Internet. We offer airtime to communicate data from the vehicle or field locations to the customer’s data centre or provide access over the Internet to the data and application software. This allows critical real-time performance and monitoring data to be accessed and analyzed by supervisory, maintenance, or financial users and make real-time decisions for productivity improvement, cost reductions, safety improvement, or other critical decisions to be fed to the field. Examples of our products and services include surveying instrumentation using GPS and other augmenting technologies, such as wireless communication and lasers; fleet management for specialized machines, such as guidance for earth-moving equipment; positioning and IT technology for remote asset management and associated Telematics products, field data collection equipment, and products and airtime communications services for high volume track and trace applications. Positioning technologies employed by us include GPS and inertial navigation systems. Communication techniques employed by us include GSM (“Global Systems for Mobile Telecommunications”), cellular and satellite communications. Operational Considerations Astrata’s operations were strengthened during fiscal 2006 by the addition of certain key distribution partners in Western Europe and an increased presence in South East Asia based primarily on the successful delivery of the Hazmat (Hazardous Materials) Tracking Project to the Singapore Civil Defense Force. Recent Trends Our business strategy is to focus on the homeland security, hazardous materials, civil defense and business-to-business markets by providing our customers with comprehensive solutions to their needs. Frequently this involves additional integration such as sensors ranging from Radio Frequency Identification to biometrics, remote displays or augmenting technologies to allow tracking in tunnels. F-4 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 1. ORGANIZATION, NATURE OF OPERATIONS, AND LIQUIDITY/GOING CONCERN CONSIDERATIONS (continued) Liquidity and Going Concern Considerations For the six months ended August 31, 2007, we had a net loss of approximately $5.8 million (of which $2.8 million was the estimated value of bonuses paid to certain employees for securing $93.5 million in new business under a contract - (see Note 4).We had positive cash flow from operating activities of approximately $0.8 million, and although we have begun to receive progress payments under the contract, such amount has not been recognized as revenue at August 31, 2007. In addition, we had a working capital deficit of approximately $12.1 million and a stockholders’ deficit of approximately $10.7 million as of August 31, 2007. Because of certain matters discussed in the preceding paragraph, the Company’s independent public accountants have included a going concern paragraph in their audit report on our February 28, 2007 consolidated financial statements. The going concern paragraph states that there is substantial doubt about the Company’s ability to continue as a going concern. Such financial statements and the accompanying financial statements have been prepared assuming that the Company will continue as a going concern (based upon management’s plans discussed herein) which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. Accordingly, the aforementioned financial statements do not include any adjustments related to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result, should the Company be unable to continue as a going concern. The Company’s capital requirements depend on numerous factors, including the Company’s ability to fill its current backlog rate of market acceptance of the Company’s products and services, the Company’s ability to service its customers, the ability to maintain and expand our customer base, the level of resources required to expand the Company’s marketing and sales organization, research and development activities and other factors. Management presently believes that cash generated from operations, combined with the Company’s current credit facilities and the debt and/or equity financing proposals now under consideration, will be sufficient to meet the Company’s anticipated liquidity requirements through February 2008. In order for us to fund our operations and continue this growth plan, substantial additional funding will be required from external sources.Management currently intends to fund operations through a combination of borrowings under line(s) of credit, debt, and if necessary, equity-based transitions.Management is in discussion with lending facilities and certain investors, who have expressed an interest in providing the Company with such investments.These discussions are ongoing; however, there can be no assurance of the outcome of these negotiations. Management is projecting growth in Telematics sales during fiscal 2008, and has announced two sales orders in this sector valued at a total of approximately $110 million. Other sales contracts are under negotiation, but at this time there can be no assurance regarding the ultimate success of these negotiations. 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies presented below are designed to assist in understanding the Company’s condensed consolidated financial statements. Such financial statements and these notes are the representation of the Company’s management, who is responsible for their integrity and objectivity. In the opinion of management, these accounting policies conform to accounting principles generally accepted in the United States of America (“GAAP”) in all material respects, and have been consistently applied in preparing the accompanying condensed consolidated financial statements. The accounting policies described in the following paragraphs should be read in conjunction with the Company’s February 28, 2007 annual report on Form 10-KSB (filed with the SEC on May 30, 2007), which includes all of the Company’s significant accounting policies. F-5 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Principles of Consolidation The condensed consolidated financial statements included the accounts of Astrata Group and its majority-owned subsidiaries in which it has a controlling financial interest. All significant intercompany transactions and balances have been eliminated in consolidation. For reasons explained in Note 11 (“Discontinued Operations”) to the Company’s February 28, 2007 consolidated financial statements, management deconsolidated the accounts of Astrata Systems (Pty) Limited (“Astrata Systems”) from the Company’s condensed consolidated financial statements effective June 2006. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Significant estimates made by management include current and deferred income taxes, the deferred tax asset valuation allowance, allowance for doubtful accounts receivable, and realization of inventories and long-lived assets. Actual results could differ from these estimates. Risks and Uncertainties Related to International Operations Since inception in August 2004, the Company’s revenue-producing activities have been conducted exclusively outside the United States of America.The Company’s customers, other end users of our products and services, and third-party manufacturers and other suppliers (collectively, “vendors”) engaged by the Company are located throughout the world.As a result, our operations are subject to foreign political and economic uncertainties which are beyond our control.The specific risks of operating in the international marketplace include abrupt changes in a foreign government’s policies/regulations, local or regional hostilities (such as war, terrorism and civil unrest) in foreign countries, and United States government policies restricting certain business transactions with a given foreign country. As a result of the matters discussed in the preceding paragraph, some of the Company’s sales and supplier contracts with its customers and vendors are subject to unilateral cancellation (regardless of whether such action is permitted by the terms of the agreement), and certain accounts receivable may suddenly become doubtful of collection.In addition, the lack of a well-developed legal system in some foreign countries may make it difficult to enforce all of the Company’s contractual rights. Other Concentrations The financial instrument that potentially exposes the Company to a concentration of credit risk principally consists of cash. The Company deposits its cash with high credit financial institutions, principally in Europe and Asia. The countries do not have any institutional depository insurance comparable to the United States, which insures bank balances up to $100,000 per bank. At August 31, 2007, the Company’s cash balances in U.S. bank accounts totaled approximately $14,000, which is within the Federal Deposit Insurance Corporation limit of $100,000. The certificate of deposit described below (approximately $413,000 at August 31, 2007) is with a Singapore bank. Because the funds deposited were in US. dollars, such account is not eligible for coverage under Singapore’s Deposit Insurance Act. The Company does not require collateral from its customers, but performs ongoing credit evaluations of its customers’ financial condition. Credit risk with respect to the accounts receivable is limited because of the large number of customers included in the Company’s customer base and the geographic dispersion of those customers. The Company also performs periodic reviews of collectability and provides an allowance for doubtful accounts receivable.Management considers the allowance for doubtful accounts receivable at August 31, 2007 of approximately $22,000 to be adequate. F-6 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Certificate of Deposit Under the terms of the contract described in Note 4, the Company was required to provide a performance bond for the benefit of the customer.In lieu of such bond, a certificate of deposit was initiated.The certificate of deposit (the “CD”) bears interest at 5.1% per annum and matures in August 2009. Under the terms of the Company’s arrangement with the bank that issued the CD, the funds will not be available for withdrawal until August 2009. Thus, the CD is a restricted account which has been reported as a non-current asset in the accompanying condensed consolidated balance sheet. Inventories Inventories are stated at the lower of cost (first-in, first-out) or estimated market, and consist of only finished goods at August 31, 2007. Market is determined by comparison with recent sales or estimated net realizable value. Net realizable value is based on management’s forecasts for sales of the Company’s products and services in the ensuring years and/or consideration and analysis of any change in the customer base, products mix, or other factors that may impact the estimated net realizable value. Should the demand for the Company’s products and/or services prove to be significantly less than anticipated, the ultimate realizable value of the Company’s inventories could be substantially less than reflected in the accompanying condensed consolidated balance sheet. Property and Equipment Property and equipment are stated at cost, and are being depreciated using the straight-line method over the estimated useful lives of the assets, which generally range from three to seven years. Leasehold improvements are amortized on a straight-line basis over the shorter of the estimated useful lives of the assets or the remaining lease terms. Maintenance and repairs are charged to expense as incurred. Significant renewals and betterments are capitalized. At the time of retirement, other disposition of property and equipment or termination of a lease, the cost and accumulated depreciation or amortization are removed from the accounts and any resulting gain or loss is reflected in results of operations. Goodwill and Other Intangible Assets Statement of Financial Accounting Standard (“SFAS”) No. 142, “Goodwill and Other Intangible Assets”, addresses how intangible assets that are acquired individually or with a group of other assets should be accounted for upon their acquisition and after they have been initially recognized in the financial statements. SFAS No. 142 requires that goodwill and identifiable intangible assets that have indefinite lives not be amortized but rather be tested at least annually for impairment, and intangible assets that have finite useful lives be amortized over their estimated useful lives. SFAS No. 142 provides specific guidance for testing goodwill and intangible assets that will not be amortized for impairment, and expands the disclosure requirements about intangible assets in the years subsequent to their acquisition. For additional information, see the discussion in “Long-Lived Assets” immediately below. Long-Lived Assets SFAS No. 144 “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed of” addresses financial accounting and reporting for the impairment or disposal of long-lived asset. SFAS 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that their carrying amount may not be recoverable. If the cost basis of a long-lived asset is greater than the projected future undiscounted net cash flows from such assets, and impairment loss is recognized. Impairment losses are calculated as the difference between the cost basis of an asset and its estimated fair value. As of August 31, 2007, management has determined that no new impairment indicators exist and therefore, no adjustments have been made to the carrying values of long-lived assets held for sale or held and used. There can be no assurance, however, that market conditions will not change or demand for the Company’s services and products will continue which could result in impairment of long-lived assets in the future. F-7 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Long-Lived Assets (continued) Long-lived assets (including goodwill) that have not been reported as “held for sale” at Augusts 31, 2007 are being held and used as of that date. Convertible Preferred Stock If the conversion feature of cumulative preferred stock is beneficial (i.e., the market price of the Company’s common stock exceeds the per-share conversion price when the preferred stock is issued), management accounts for the beneficial conversion feature (“BCF”) based on SFAS No. 133 (as amended) and an analysis of the rights of the preferred stock owners.When management concludes that the economic risks and characteristics of the BCF are clearly and closely related to those of the “host contract “ (the preferred stock), the BCF (1) is not separated from the host contract or accounted for as a derivative financial instrument and (2) is measured using intrinsic value accounting. Discontinued Operations In accordance with SFAS No. 144, the Company accounts for the results of operations of a component of an entity that has been disposed of or that meets all of the “held for sale” criteria as discontinued operations if (a) the component’s operations and cash flows have been (or are to be) eliminated from the ongoing operations of the entity as a result of the disposal transaction and (b) the Company did not have any significant continuing involvement in the operations of the component after the disposal transaction. When the applicable criteria are met, the component is classified as “held for sale” and its operations are reported as discontinued operations (See Note 12). Revenue Recognition General Except as described in “Contract Accounting” below, the Company’s revenues are recorded in accordance with the SEC Staff Accounting Bulletin No. 104, “Revenue Recognition.” The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured. In instances where final acceptance of the product is specified by the customer or is uncertain, revenue is deferred until all acceptance criteria have been met. Sales as a Distributor Contracts and customer purchase orders are generally used to determine the existence of an arrangement. Shipping documents (and customer acceptance criteria, when applicable) are used to verify delivery. The Company assesses whether the fee is fixed or determinable based on the payment terms associated with the transaction, and whether the sales price is subject to refund or adjustment. The Company assesses collectability based primarily on the creditworthiness of the customer as determined by credit checks and analysis, as well as the customer’s payment history. In the Company’s Telematics operations, orders are generally shipped free-on-board shipping point, which means that such orders are recognized as revenue when the product is delivered to the carrier (shipped). Free-on-board shipping point also means that the customer bears all costs and risks of loss or damage to the goods prior to their receipt. Contract Accounting The Company is accounting for the contract described in Note 4 under American Institute of Certified Public Accountants (“AICPA”) Statement of Position 81-1 “Accounting for Performance of Construction-Type and Certain Production-Type Contracts” using the percentage-of-completion method; progress toward completion will be measured on a units-delivered basis.Under this method, revenue and the costs of earned revenue will be recorded as delivered units are deemed to be accepted by the customer, assuming that all other revenue recognition criteria have been met.The costs of earned revenue will be recognized on an average – per - unit basis, using the most recent estimate of total contract costs.Customer acquisition and similar costs are expensed as incurred. F-8 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition (continued) Services Revenue Our Telematics business has a technical team responsible for effecting installations and upgrades, and training clients on installation and supporting them on an ongoing basis. We do not earn revenue for training or software/firmware upgrades, but we do charge for non-warranty repairs and installation; however, this revenue is not material. Other Matters Revenue from distributors and resellers is recognized upon delivery, assuming that all other criteria for revenue recognition have been met. Distributors and resellers do not have the right of return. Customer incentive bonuses and other consideration received or receivable directly from a vendor for which the Company acts as a reseller are accounted for as a reduction in the price of the vendor’s products or services. When such incentive is pursuant to a binding arrangement, the amount received or receivable is deferred and amortized on a systematic basis over the life of the arrangement. Research and Development Costs Research and development costs relating to GPS positioning hardware and software systems to be sold or otherwise marketed that are incurred before technological feasibility of the products has been established and after general release of the product to customers are expensed as incurred. Management believes that technological feasibility is not established until a beta version of the software product exists. Historically, costs incurred during the period from when a beta version is available until general release to the public have not been material. Accordingly, the Company has not capitalized any software development costs. Stock-Based Compensation Effective March 1, 2006, the Company adopted the provisions of SFAS No. 123-R, “Share-Based Payment” (“SFAS No. 123-R”). SFAS No. 123-R requires employee stock options and rights to purchase shares under stock participation plans to be accounted for under the fair value method and requires the use of an option pricing model for estimating fair value. Accordingly, share-based compensation is measured at the grant date, based on the fair value of the award. The Company previously accounted for awards granted under its equity incentive plan under the intrinsic value method prescribed by Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees,” and related interpretations, and provided the required pro forma disclosures prescribed by SFAS No. 123, “Accounting for Stock-Based Compensation,” as amended. The exercise price of options is equal to the market price of the Company’s common stock (defined as the closing price as quoted on the Over-the-Counter Bulletin Board administered by NASDAQ) on the date of grant. Accordingly, no share-based compensation was recognized in the financial statements prior to March 1, 2006. Under the modified prospective method of adoption for SFAS No.123-R, the compensation cost recognized by the Company beginning March 1, 2006 includes (a) compensation cost for all equity incentive awards granted prior to, but not yet vested as of March 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and (b) compensation cost for all equity incentive awards granted subsequent to February 28, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123-R. Options granted by the Company generally expire five years from the grant date. Options granted to existing and newly hired employees generally vest over a three-year period from the date of grant. The effects of share-based compensation resulting from the application of SFAS No. 123-R to options granted under the Company’s equity incentive plan resulted in an expense of approximately $418,000 for the six months ended August 31, 2007 and $729,000 for the six months ended August 31, 2006. These expenses have been reported in the accompanying condensed consolidated statements of operations. F-9 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Stock-Based Compensation (continued) In accordance with SFAS No.123-R, the Company adjusts share-based compensation on a quarterly basis for changes to the estimate of expected award forfeitures based on actual forfeiture experience. The effect of adjusting the forfeiture rate for all expense amortization after February 28, 2006 is recognized in the period the forfeiture estimate is changed. The effect of forfeiture adjustments in the first quarter of fiscal 2008 was insignificant. Options outstanding that have vested and are expected to vest as of August 31, 2007 are as follows: Weighted Average Weighted Remaining Average Contractual Aggregate Number of Exercise Term in Intrinsic Shares Price Years Value (a) Vested 483,166 $ 4.49 - $ - Expected to vest 447,064 $ 3.78 2.6 - Total 930,230 $ - (a) These amounts represent the difference between the exercise price and $0.90, the closing market price of the Company’s common stock on August 31, 2007 as quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol “ATTG” for all in-the-money options outstanding. Options outstanding that are expected to vest are net of estimated future forfeitures in accordance with the provisions of SFAS No. 123-R, which are estimated when compensation costs are recognized. Additional information with respect to stock option activity is as follows: Outstanding Options Weighted Shares Average Aggregate Available for Number of Exercise Intrinsic Grant Shares Price Value (b) February 28, 2007 1,291,925 1,024,750 $ 3.56 $ - Grants - Exercises - (94,520 ) 1.30 - Cancellations - August 31, 2007 1,291,925 930,230 $ 3.78 $ - Options exercisable at: February 28, 2007 549,833 * $ 4.10 August 31, 2007 483,166 $ 4.49 (b) Represents the excess (if any) of the February 28, 2007 or August 31, 2007 market price of the Company’s common stock over the exercise price. *This amount has been revised from that which was replaced in the Company’s February 28, 2007 Form 10-KSB F-10 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED AUGUST 31, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Uncertain Income Tax Positions Effective March 1, 2007, the Company accounts for uncertain income tax positions in accordance with Financial Accounting Standards Board Interpretation (“FIN”) No. 48 (“FIN 48”). This pronouncement, which is an interpretation of SFAS No. 109,
